Citation Nr: 1212791	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  08-18 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for residuals of a left foot crush injury has been received.

2.  Entitlement to service connection for residuals of a left foot crush injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to May 1987.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2007 rating decision in which the RO denied the Veteran's request to reopen the claim for service connection for residuals of a left foot crush injury.  In June 2007, the Veteran filed a notice of disagreement (NOD).  In April 2008, a statement of the case (SOC) was issued and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2008.

In the RO's May 2008 SOC, the RO addressed the claim for service connection for a residuals of a left foot crush injury on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized the issues involving the Veteran's left foot crush injury as set forth on the title page.

The Board's decision to reopen the Veteran's claim for service connection for residuals of a left foot crush injury is set forth below.  The claim for service connection for residuals of a left foot crush injury, on the merits, is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.
2.  In November 2006, the RO denied the Veteran's petition to reopen a claim for service connection for a left foot injury; although notified of the denial in a letter that same month, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the November 2006 rating decision includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2006 rating decision in which the RO declined to reopen a claim for service connection for residuals of a left foot crush injury is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As pertinent evidence received since the November 2006 denial is new and material, the criteria for reopening the claim for service connection for residuals of a left foot crush injury are met.  38 U.S.C.A. §§ 5108 , 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the request to reopen a previously denied claim for service connection for residuals of a left foot crush injury, the Board finds that all notification and development action needed to render a fair decision on these aspects of the appeal has been accomplished.

II. Analysis

The Veteran's claim for service connection for a left foot injury was originally denied in a February 1988 rating decision, wherein the RO found that the Veteran's left foot injury pre-existed service and there was no evidence that the disability was permanently aggravated during service.  Most recently, in November 2006 the RO declined to reopen a claim for service connection for residuals of a left foot crush injury, concluding that new and material evidence had not been received.  Although notified of the denial that same month, the Veteran did not initiate an appeal of the November 2006 RO decision.  See 38 C.F.R. § 20.200.  The RO's November 2006 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 C.F.R. §38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The pertinent evidence of record at the time of the February 1988 rating decision included the Veteran's private treatment records dated in March 1982 which show that the Veteran received emergency room treatment after an accident during which he slid under a wheel of a tractor trailer and sustained a crushing injury of his left foot.  On examination, the Veteran was diagnosed with a severe crushing injury of the left foot with compromise circulation; severe laceration, irregular; and dislocation of the fifth digit of the left foot with the dislocation at the proximal phalangeal metatarsal joint.  The Veteran underwent a reduction of dislocation of the fifth digit and suture of severe laceration after debridement.

Also of record were the Veteran's service treatment records.  On March 1986 enlistment examination, the Veteran was diagnosed with post-left foot trauma.  An August 1986 report indicates that the Veteran complained of left foot pain after his left foot was run over by an 18-wheeled truck.  However, that same month, an x-ray examination of the left foot was negative for any fracture or dislocation.  Another August 1986 report shows an assessment of history of old trauma of the left foot.  Records dated in November 1986 report reflect a history of a left foot crush injury in March 1982 with current complaints of intermittent pain.  The assessment was left foot pain secondary to overuse and past surgical intervention.  A December 1986 report shows that the Veteran complained of left foot pain and had a prior crush injury to the left foot that required a skin graft.  A February 1987 Medical Evaluation Board report reflects that the Veteran reported significant EPTS crush injury to the left foot which required extensive skin grafting over the plantar aspect of the mid-foot in March 1982.  He stated that in November 1986, he developed significant pain in his arch.  On examination, the Veteran was diagnosed with plantar fascial pain secondary to contracture of plantar fascia and skin graft, EPTS, service aggravation by history.  In April 1987, the Physical Evaluation Board recommended that the Veteran be separated from service.

Finally, the record included the report of an August 1987 VA examination which noted the Veteran's 1982 left foot injury and reflected a diagnosis of residuals of crush injury to the left foot with flexion contracture and loss of mobility of the little toe with plantar fasciitis, post-traumatic.

The Veteran sought to reopen the previously denied claim in November 2006.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since the November 2006 rating decision includes VA outpatient treatment records, the transcript of the Veteran's January 2008 testimony before a Decision Review Officer (DRO), a March 2007 VA feet examination report and opinion, and various lay statements.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for residuals of a left foot crush injury.  Specifically, the report of the March 2007 VA feet examination reflects a diagnosis of status post crush injury to the left foot with residual skin grafting and scarring of the plantar aspect of the foot with residual pain.  The examiner opined that "it is at least as likely as not that the Veteran's current left foot condition was not aggravated by his service."  However, the examiner also opined that it is at least as likely as not that the Veteran's foot condition was exacerbated by his service, but there is no evidence of permanent aggravation. 

The Board finds that the evidence is "new" in that it was not before agency decisionmakers at the time of the November 2006 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran has a current left foot disability that can be traced to service.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a left foot crush injury (i.e., a current disability related to military service), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110, 117  2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for residuals of a crush injury of the left foot are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for residuals of a crush injury of the left foot has been received, to this limited extent, the appeal is granted.


REMAND

Additional development is needed prior to the disposition of the Veteran's claim for service connection for residuals of a left foot crush injury.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The Veteran contends that he has residuals of a crush injury of the left foot that are related to his service.  At the January 2008 DRO hearing, the Veteran testified his left foot was injury prior to his service, but that it was asymptomatic at that time and was subsequently permanently aggravated by his service.  As previously noted, the report of the Veteran's March 1986 enlistment examination reflects a diagnosis of post-left foot trauma.  The Board notes that a pre-existing disorder need not be symptomatic at entry, only noted by the examiner.  See Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996).  As such, the presumption of soundness with regard to a left foot disability does not apply.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  The question, then, is whether the Veteran's pre-existing left foot disability was aggravated during, or as a result of, service.

Aggravation is presumed under 38 U.S.C.A. § 1153  where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 3.306(b)

As previously noted, on March 2007 VA feet examination, the examiner opined that it is at least as likely as not that the Veteran's current left foot condition was not aggravated by his service.  However, the examiner also opined that it is at least as likely as not that the Veteran's foot condition was exacerbated by his service, but there is no evidence of permanent aggravation.  The rationale provided was that the Veteran worked as a seamless gutter installer and was on a ladder all day long and stated that his left foot was painful at the end of the day.  The examiner opined that it is at least as likely as not that if there was significant aggravation of the Veteran's condition during his service, he would not be able to perform his work duties to the extent that he was currently working.  However, in January 2008, the Veteran testified that he was only able to work two days a week due to his left foot disability.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of a left foot disability during his service, he is not competent to diagnose or to relate any current left foot disability to his active service.  As any relationship remains unclear to the Board, the Board finds that another VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner on remand should specifically reconcile the opinion with the March 2007 VA examination and opinion and any other opinions of record.

It also appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in November 2007.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since November 2007.

2.  Schedule a VA examination to determine the nature and etiology of any current left foot disability.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile and discuss the opinion with all other opinions of record, including the March 2007 VA opinion.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

	(a)  Diagnose any current left foot disability. 

(b)  Is it at least as likely as not (50 percent or more probability) that any left foot disability, to specifically include residuals of a left foot crush injury, was incurred in or is due to or the Veteran's active service, or was present during his service, including treatment of left foot pain during service?  The examiner must consider the Veteran's statements and January 2008 DRO testimony regarding the incurrence of a left foot disability, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c)  Is there clear and unmistakable evidence that any left foot disability, to specifically include residuals of a left foot crush injury, pre-existed the Veteran's active service?

(d)  If so, is it as likely as not (50 percent or more probability) that any preexisting left foot disability, to specifically include residuals of a left foot crush injury, underwent a permanent increase in severity beyond the natural progression of the disease, during or as a result of the Veteran's service?  The examiner should specifically state whether any permanent increase in the underlying pathology was due to the natural progress of the disorder.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 

______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


